--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.30



REPURCHASE AGREEMENT
 
REPURCHASE AGREEMENT, dated as of November 11, 2011 (this “Agreement”), by and
between Gary E. Robinette (the “Seller”) and Ply Gem Prime Holdings, Inc., a
Delaware corporation (the “Company”).
 
WHEREAS, the Seller wishes to sell to the Company, and the Company wishes to
purchase from the Seller, 125,660 shares of Common Stock, $.01 par value per
share, of the Seller (the “Common Stock”) on the terms and subject to the
conditions set forth herein (the “Repurchase”); and
 
WHEREAS, the board of directors of the Company has determined it is in the best
interests of the Company to consummate the Repurchase.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE 1.

 
PURCHASE AND SALE
 
1.1 Purchase and Sale of Common Stock.  Subject to the terms and conditions set
forth herein, the Seller hereby agrees to sell, transfer and convey to the
Company, and the Company hereby agrees to purchase and accept from the Seller,
all of the Seller’s right, title and interest in and to 125,660 shares of Common
Stock (the “Purchased Securities”) for a per share purchase price of $100 and
for the aggregate purchase price of $12,566,000 (the “Aggregate Purchase
Price”).
 
1.2 Closing; Payment of Purchase Price; Deliverables.  The closing of the
transactions contemplated by Section 1.1 (the “Closing”) shall take place on the
date hereof (the “Closing Date”) at the offices of Paul, Weiss, Rifkind, Wharton
& Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019-6064 or at
such other place as the parties may decide.  At the Closing, the Seller shall
deliver to the Company stock certificate(s) representing the Purchased
Securities, in each case accompanied by stock powers duly executed in blank or
other duly executed instruments of transfer in form and substance reasonably
acceptable to the Company, against delivery to the Seller by the Company of
immediately available funds in the amount of the Aggregate Purchase Price.  Such
payment shall be made by the Company to the Seller in accordance with the wire
instructions provided to the Company.
 
ARTICLE 2.

 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Company as follows:
 
2.1 Power and Authority.  This Agreement has been duly executed and delivered by
the Seller and, assuming the due authorization, execution and delivery by the
Company, constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect).
 
2.2 No Defaults or Conflicts.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by the Seller (a) do
not conflict with, or result in a breach of, any of the terms or provisions of,
or constitute a default under any indenture, mortgage or loan or any other
agreement or instrument to which the Seller is a party or by which he is bound;
and (b) do not violate any existing applicable law, rule, regulation, judgment,
order or decree or any governmental authority having jurisdiction over the
Seller or any of his properties.
 
2.3 Title to the Purchased Securities.  The Seller owns beneficially and of
record the Purchased Securities and has good and valid title to the Purchased
Securities, free and clear of any liens or other encumbrances.  The Seller has
the power and authority to transfer the Purchased Securities to the
Company.  Upon consummation of the transactions contemplated hereby and payment
for the Purchased Securities, the Company shall acquire good and valid title to
the Purchased Securities, free and clear of any liens or other encumbrances.
 
2.4 Exclusivity of Representations.  The representations and warranties made by
the Seller in this Agreement are the exclusive representations and warranties
made by the Seller.  The Seller hereby disclaims any other express or implied
representations or warranties.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3.

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Seller as follows:
 
3.1 Existence.  The Company is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
 
3.2 Power and Authority.  The Company has the requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Seller, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect).
 
3.3 No Defaults or Conflicts.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by the Company (a) do
not conflict with, or result in a breach of, any of the terms or provisions of,
or constitute a default under the organizational documents of the Company, any
indenture, mortgage or loan or any other agreement or instrument to which the
Company is a party; and (b) do not violate any existing applicable law, rule,
regulation, judgment, order or decree or any governmental authority having
jurisdiction over the Company or any of its properties.
 
3.4 Exclusivity of Representations.  The representations and warranties made by
the Company in this Agreement are the exclusive representations and warranties
made by the Company.  The Company hereby disclaims any other express or implied
representations or warranties.
 
ARTICLE 4.

 
MISCELLANEOUS
 
4.1 Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
facsimile or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally,
sent by facsimile or sent by certified, registered or express mail, as follows:
 
                         (a)
if to the Seller:
         
Gary E. Robinette
   
c/o Ply Gem Industries, Inc.
   
5020 Weston Parkway
   
Suite 400
   
Cary, North Carolina 27513
   
Facsimile:  (919) 677-3914
       
                         (b)
if to the Company:
         
Ply Gem Prime Holdings, Inc.
   
c/o CI Capital Partners LLC
   
500 Park Avenue, 8th Floor
   
New York, NY 10022
   
Attention:  Jordan Bernstein, Esq.
   
Facsimile:  (212) 832-9450
 



Any party may by notice given in accordance with this Section 4.1 designate
another address or person for receipt of notices hereunder.
 
4.2 Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns.
 
4.3 Waiver.  Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4 Amendment.  Any amendment, supplement or modification of or to any provision
of this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Seller and
the Company.
 
4.5 Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
4.6 Governing Law and Jurisdiction.  This Agreement and any claim or controversy
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflict of laws
thereof.
 
4.7 Consent to Jurisdiction and Service of Process.  Any legal action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby may only be instituted in any state or federal court in
Delaware, and each party waives any objection which such party may now or
hereafter have to the laying of the venue of any such action, suit or
proceeding, and irrevocably submits to the jurisdiction of any such court in any
such action, suit or proceeding.
 
4.8 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
4.9 Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.
 
4.10 Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, all of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.
 
 
 
[Signature page follows]
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 

 
SELLER:
         
­­­­­­­­­­­­­­­­/s/ Gary E. Robinette          
 
Gary E. Robinette
             
COMPANY:
     
PLY GEM PRIME HOLDINGS, INC.
         
By:     /s/ Shawn K. Poe            
 
Name:  Shawn K. Poe
 
Title:  Vice President



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 



 


 



 



 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------